Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of
this 30th day of December, 2019 (the “Effective Date”), by and between MOBILE
MINI, INC., a Delaware corporation (the “Company’) and Mark Krivoruchka (the
“Employee”).

RECITALS:

WHEREAS, the Company and Employee entered into that certain Employment
Agreement, dated as of November 30, 2017 (the “Employment Agreement”), under
which Employee’s employment was to terminate December 31, 2019; and

WHEREAS, the parties now wish to extend the employment period one year and
clarify the availability of certain benefits at the end of the employment period
(previously available at the end of a consulting period).

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby agree as follows, effective as of the Effective Date:

1.    Section 2 of the Employment Agreement is amended and restated to read as
follows (revisions are underlined):

“2.    Term. This Agreement shall be effective for a term commencing on the date
hereof and, subject to termination under Section 5, expiring on December 31,
2020 (the “Employment Period”). Following the Employment Period (if this
Agreement is not otherwise terminated in accordance with its terms), the
Employee shall be eligible to become a consultant to the Company for the period
of one year, or until December 31, 2021 (the “Consulting Period”). During the
Consulting Period, the Employee shall provide consulting and transition services
at the request of the Company in exchange for an hourly rate to be based upon
the Employee’s Base Salary in effect at the end of the Employment Period. At the
end of the Employment Period, if the Employee is in compliance with his
obligations hereunder (or any other agreement with the Company then in effect),
the Employee shall be entitled to the Accelerated Equity Benefit in
Section 6(b)(iii).”

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

MOBILE MINI, INC. By:  

/s/ Kelly Williams

Title:   President & CEO

 

EMPLOYEE

/s/ Mark Krivoruchka

Mark Krivoruchka

[Amendment to Employment Agreement Signature Page]